IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA, ;
Case No. \F-wa ~\34
vs.
: CONSENT TO PROCEED BY
Mothew Derrictc Crrthyrie, VIDEO TELECONFERENCING
Defendant.

 

J understand that | have the right to be personally present in the same courtroom as
the judge conducting an initial appearance or arraignment and that I am free to request
the hearing be conducted with the judge present in the same courtroom. 1 consent to
video teleconferencing being used to conduct an initial appearance pursuant to Federal

Rule of Criminal Procedure 5 and an arraignment pursuant to Federal Rule of Criminal

Procedure 10,

pate. -|7}-|9

r oY

Dicer

Defendant’s signature

  

(\\———

Defendant's Attorney

 

Case 1:19-mj-00128-KEM Document 12 Filed 04/18/19 Page 1 of 1

a meet nnentee ee
